411 F.2d 599
UNITED STATES of America, Plaintiff-Appellee,v.Gregorio Victor VILLAHERMOSA, Defendant-Appellant.
No. 23652.
United States Court of Appeals Ninth Circuit.
May 27, 1969.

Conrad Walker, San Diego, Cal., for appellant.
Edwin L. Miller, Jr., U.S. Atty., Brian E. Michaels, Asst. U.S Atty., San Diego, Cal., for appellee.
Before HAMLEY and BROWNING, Circuit Judges, and POWELL, District judge.*
PER CURIAM:


1
Defendant's sole point on appeal from his conviction under 21 U.S.C. 173 is that the trial court improperly permitted the use of evidence of defendant's prior convictions for impeachment.  Defendant relies upon the line of cases following Luck v. United States, 121 U.S.App.D.C. 151, 348 F.2d 763 (1965).  Since no objection was made to the evidence, its use was not reversible error.  Hood v. United States, 125 U.S.App.D.C. 16, 365 F.2d 949, 951 (1966).


2
Affirmed.



*
 Honorable Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation